Citation Nr: 0305407	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2001, the appellant and his representative 
appeared before the undersigned at a hearing held at the RO.  
A transcript of that hearing is of record.  

In a decision entered in July 2002, the Board granted service 
connection for post-traumatic stress disorder and denied 
service connection for several other disabilities.  
Thereafter, pursuant to the authority provided by 
38 C.F.R. § 19.9(a)(2) (2002), the Board undertook additional 
development to comply with the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  The evidence obtained pursuant to 
such development is supportive of the veteran's claims.  
Moreover, the Board has determined that the evidence and 
information currently of record are sufficient to 
substantiate the veteran's claims and that, therefore, 
further delay of the appellate process to provide the veteran 
and his representative with notice of the evidence developed 
by the Board and an opportunity to submit additional evidence 
and argument would serve no useful purpose.  


FINDINGS OF FACT

1.  The current claims were filed prior to June 9, 1998.  

2.  The appellant has nicotine dependence which originated in 
service.  

3.  The appellant has developed a chronic respiratory 
disability, currently identified as emphysema and chronic 
obstructive pulmonary disease (COPD), as a result of nicotine 
dependence.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  

2.  Respiratory disability, currently identified as emphysema 
and COPD, is proximately due to or the result of nicotine 
dependence.  38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that a determination of whether the veteran is 
dependent on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97. 

The Board notes that in May 1997 memorandum from the VA Under 
Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  However, this provision only applies to claims 
filed after June 9, 1998, and therefore does not affect the 
appellant's claims.

The service medical records are devoid of any complaints, 
treatments, findings or diagnoses indicative of nicotine 
dependence or a respiratory disability.  On medical 
examinations on discharge from service, the appellant 
specifically denied experiencing any shortness of breath.  
The present claims were filed by the appellant in September 
1996.  

In support of the present claims, extensive VA medical 
records dating from 1995 to 2001 and private medical records 
dating from 1976 to 1997 have been obtained and incorporated 
into the claims file.  The claims file also contains several 
statements by the appellant and a transcript of the October 
2001 hearing at which the appellant provided sworn testimony 
to the effect that he began smoking in service and that he 
believes that his current respiratory problems resulted from 
this habit acquired in service.  

At the request of the Board, a VA medical expert examined the 
appellant and reviewed the extensive medical and historical 
material contained in the claims file, including the service 
medical records.  It was the reported medical opinion of this 
VA staff physician that the appellant currently has a 
nicotine dependence which originated in service, and that his 
current respiratory disability, identified as COPD and 
emphysema, directly resulted from his chronic and habitual 
smoking due to his nicotine dependence.  Since the present 
evidentiary record reflects no competent medical evidence to 
contradict this medical opinion by a VA physician, the appeal 
will be granted as to both issues.  


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for nicotine dependence is granted.  

Service connection for a respiratory disability, identified 
as COPD and emphysema, is granted.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

